Case 7:20-cv-04651-PMH Document 1-17 Filed 06/17/20 Page 1 of 3




              EXHIBIT “Q”
                Case 7:20-cv-04651-PMH Document 1-17 Filed 06/17/20 Page 2 of 3


                                  GARMENTS EXPORT VILLAGE LTD. - Shipped Goods POs
Buyer (KM/SR)   Category                          PO No    Invoice No      Invoice Date   Quantity   Invoice Amount      Status

      KM        MEN'S BOXED DRESS SHIRT           SV0994   '201930453508    25.09.2019      5,700       $34,747.20    Shipped, Unpaid

      KM        MEN'S WOVEN CHINO CLASSIC PANTS   BDDHV    '201930681854    01.10.2019      2,016       $11,612.16    Shipped, Unpaid

      KM        MEN'S CHINO PLEATED               BDDHT    '201930537341    29.09.2019      4032        $23,224.32    Shipped, Unpaid

   KM Total                                                                                11748        $69,583.68
  Grand Total                                                                              11748        $69,583.68
                                           Case 7:20-cv-04651-PMH Document 1-17 Filed 06/17/20 Page 3 of 3


                                          GARMENTS EXPORT VILLAGE LTD. - Wings Sheet Damages Calculations
 Buyer                                                                                                                                                        Fabrics and Trims
                     Category                  PO No       Wings No                                                                  Quantity   po value                             Status
(KM/SR)                                                                                                                                                           Expense
   KM              ISLANDER CHINOS             BDEHX       2020 Pre-Spring\KMART\MENS\Twill Bottoms\46.28.4 IS28201 Chino Blue          1103     $10,754.25         $11,574.00    UNCUT GOODS
   KM          ISLANDER TRAVELER PANT          BDEHW       2020 Pre-Spring\KMART\MENS\Twill Bottoms\46.28.4 IS24061 Traveler            3696     $23,950.08         $19,697.46    UNCUT GOODS
   KM           BE 5 PKT STRETCH CHINO         BDEHT       2020 Spring\KMART\MENS\Twill Bottoms\Pants\43.28.4 BE28100 5Pkt Chino        5882     $38,962.37         $30,833.44    UNCUT GOODS
   KM           BE 5 PKT STRETCH CHINO         BDEHU       2020 Spring\KMART\MENS\Twill Bottoms\Pants\43.28.4 BE28100 5Pkt Chino        2250     $14,904.00         $11,794.50    UNCUT GOODS
   KM           BE 5 PKT STRETCH CHINO         BDEHV       2020 Spring\KMART\MENS\Twill Bottoms\Pants\43.28.4 BE28100 5Pkt Chino         648     $4,292.35           $3,396.82    UNCUT GOODS
   KM           ISLANDER CHINO SHORT           BDEHY       2020 Pre-Spring\KMART\MENS\Twill Bottoms\46.7.7 IS24201 Chino Short          1287     $10,193.04          $7,691.50    UNCUT GOODS
   KM           ISLANDER CHINO SHORT           BDEHZ       2020 Pre-Spring\KMART\MENS\Twill Bottoms\46.7.7 IS24201 Chino Short          1287     $10,193.04          $7,492.64    UNCUT GOODS
   KM            DRESS SHIRT WITH TIE        NOT RECEIVE   2020 Spring\KMART\MENS\DRESSWEAR\15.1 BE DRESS SHIRT WITH TIE 13543 BASIC    6960     $42,456.00         $22,341.60    UNCUT GOODS
 KM Total                                                                                                                              23113    $155,705.13        $114,821.96
   SR              ISLANDER CHINOS             SR3109      2020 Pre-Spring\SEARS\MENS\Twill Bottoms\41.6.3.1 IS28201 Chino Blue         1104     $10,068.48         $10,764.79    UNCUT GOODS
   SR          ISLANDER TRAVELER PANT          SR3201      2020 Pre-Spring\SEARS\MENS\Twill Bottoms\41.6.3.1 IS24061 Traveler           4200     $27,216.00         $20,495.16    UNCUT GOODS
   SR         SIMP 5 PCKT STRETCH CHINO        SP3111      2020 Spring\SEARS\MENS\Twill Bottoms\Pants\41.6.2.3 SS28100 5Pkt Chino       9231     $61,146.14         $48,405.52    UNCUT GOODS
   SR         SIMP 5 PCKT STRETCH CHINO        SQ3147      2020 Spring\SEARS\MENS\Twill Bottoms\Pants\41.6.2.3 SS28100 5Pkt Chino       3546     $23,488.70         $18,594.51    UNCUT GOODS

    SR        SIMP 5 PCKT STRETCH CHINO        SQ3150      2020 Spring\SEARS\MENS\Twill Bottoms\Pants\41.6.2.3 SS28100 5Pkt Chino      882       $5,842.37          $4,625.03     UNCUT GOODS

    SR          ISLANDER CHINO SHORT           SP3106      2020 Pre-Spring\SEARS\MENS\Twill Bottoms\41.8.10.77 IS24201 Chino Short    1749       $13,852.08         $10,054.28    UNCUT GOODS
    SR          ISLANDER CHINO SHORT           SP3107      2020 Pre-Spring\SEARS\MENS\Twill Bottoms\41.8.10.77 IS24201 Chino Short    1925       $15,246.00         $11,041.42    UNCUT GOODS
    SR          FITTED PANT WITH BELT          SI7000                                                                                 3456 BELTED
                                                           2020 Spring\SEARS\RTW\SPECIAL SIZES\PLUS\SIMPLY EMMA\BOTTOMS\37.92 WS20SE5252PLS      $26,887.68         $26,398.65
                                                                                                                                                   MILLENIUM PANT SSN2            UNCUT GOODS
    SR          FITTED PANT WITH BELT          SQ1063                                                                                 2064
                                                           2020 Spring\SEARS\RTW\SIMPLY STYLED\WOVENS\20 25 253 FITTED PANT W BELT WS20SS5252MIS $13,572.86         $10,231.25    UNCUT GOODS
    SR          FITTED PANT WITH BELT          SR1064                                                                                 2064
                                                           2020 Spring\SEARS\RTW\SIMPLY STYLED\WOVENS\20 25 253 FITTED PANT W BELT WS20SS5252MIS $13,572.86         $10,231.25    UNCUT GOODS
    SR          FITTED PANT WITH BELT          SU1039                                                                                 1518
                                                           2020 Spring\SEARS\RTW\SIMPLY STYLED\WOVENS\20 25 253 FITTED PANT W BELT WS20SS5252MIS $9,982.37           $7,524.73    UNCUT GOODS
    SR          FITTED PANT WITH BELT          SV1062                                                                                 2466
                                                           2020 Spring\SEARS\RTW\SIMPLY STYLED\WOVENS\20 25 253 FITTED PANT W BELT WS20SS5252MIS $16,216.42        $12,223.96     UNCUT GOODS

    SR          DRESS SHIRT WITH TIE         NOT RECEIVE   2020 Spring\SEARS\MENS\DRESSWEAR\45.51 DT DRESS SHIRT W/TIE 13676 BASIC     27648    $168,652.80        $89,579.52     UNCUT GOODS

 SR Total                                                                                                                              61853    $405,744.76        $280,170.08

Grand Total                                                                                                                            84966    $561,449.89        $394,992.04
